Citation Nr: 1327084	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  08-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 10 percent disabling from November 14, 2002 to March 18, 2009, for accrued benefits purposes. 

2.  Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 20 percent disabling since March 18, 2009, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law 




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955 and from July 1956 to November 1960.  The Veteran died in May 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2003 rating decision increased the disability rating for the Veteran's defective hearing to 10 percent, effective November 14, 2002.  In a March 2009 decision, this rating was increased to 20 percent, effective March 18, 2009.  

In October 2004 and January 2007, the Board remanded this case for additional development.

The Board denied the above claims in an October 2009 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in November 2010 that vacated the October 2009 Board decision and remanded for further adjudication.  The Secretary filed a motion for reconsideration.  The Court issued a memorandum decision in January 2011 that granted the reconsideration motion, withdrew its November 2010 decision, vacated the October 2009 Board decision, and remanded the claims for further adjudication. 

A May 18, 2011, letter from the Board notified the Veteran that the Board could not proceed with the remanded claim at that time due to a filing of an appeal with the United States Court of Appeals for the Federal Circuit (Federal Circuit). 

The Veteran died in May 2011. 

On May 26, 2011, the Federal Circuit issued an Order dismissing the proceeding.

On May 25, 2011, the Veteran's widow filed a motion to be substituted as the appellant in this case.  In July 2011, the Court granted the motion substituting the Veteran's widow as the appellant in this case.  

This case was remanded by the Board for additional development in March 2012.  

The record reveals that the appellant has presented a claim of entitlement to burial benefits.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2011). 38 U.S.C.A. § 7107(a)(2)  (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues on appeal involve the question of entitlement to increased ratings for bilateral hearing loss for accrued purposes.  In its January 2011 memorandum decision, the Court noted that "the Board rejected the private [audiological] examinations solely because it was unclear whether the Maryland CNC Test had been used to obtain the word recognition scores.  The Board's decision to adjudicate [the Veteran's] claim without seeking clarification of favorable private medical examination reports and instead relying solely on VA audiological evaluations is troublesome for many reasons."  This decision was referring to audiological evaluations from Carolina Audiology in July 2003, December 2004, and May 2008 and to an audiological evaluation from Duke University  Medical Center, Division of Speech Pathology and Audiology, in June 2006.

The January 2011 memorandum decision "found that [38 C.F.R.] §§ 4.2 and 19.9 do not limit the Secretary's duty to seek clarification only to VA medical examination reports" but that this duty "is not as broad as the mandate to clarify VA examination reports when such reports meet the rather general conditions set forth in § 4.2."  The Court "limited [this holding] to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report." 

The Court noted that the question of whether the private audiological examinations were performed using the Maryland CNC Test was a factual matter that would not be burdensome or unreasonable to verify.  The Court also found it particularly important to seek clarification from the private audiological examiners because there is little other evidence to consider for the lengthy period that is on appeal, and clarification of the adequacy of the private audiological examinations may allow for the assignment of staged ratings in this case. 

In March 2012, the Board remanded the issues for further development to include contacting the Duke University Medical Center, Division of Speech Pathology and Audiology, to determine whether the Veteran's audiology tests were conducted using the Maryland CNC Word List.  In October 2012, the RO contacted the Duke University Medical Center.  In November 2012, the Duke University Medical Center replied that in order to process the request for information, authorization must be attached and that the request sent to the facility contained no patient authorization.  In December 2012, the RO sent the appellant the required consent forms.  

In the February 2013 Supplemental Statement of the Case, it was stated that the RO had not received a response to the request.  In April 2013, however, the appellant's representative expressed that the Duke University Medical Center forwarded copies of the Veteran's records to the RO on April 10, 2013.  As those records are not of file, the RO must locate the records and associate them with the file on remand.  If a new authorization from the appellant must be secured to obtain the records, the RO must undertake appropriate action to secure that authorization before submitting the records request to Duke University.

Further, in December 2012 the RO contacted the Duke University Medical Center via a phone call to determine whether the Veteran's audiology testing was conducted using the Maryland CNC Test.  It appears, however, that they were disconnected before a response could be given.  The record is devoid of a showing that the RO tried to call back and/or obtain the information by another means.  On remand, the RO must again contact the Duke University Medical Center to determine whether the Veteran's audiology testing was conducted using the Maryland CNC Test.  

The Board hereby acknowledges the representative's July 2013 motion to extend the period of time to present argument.  The representative maintains that a proper argument cannot be presented to VA until he is provided an opportunity to review the very documents being requested in this remand.  As noted in August 2013 correspondence to the representative Duke University declined to release the documents without a signed authorization.  Given that the documents desired by counsel are not of record, that the very documents being requested below must first be secured by VA, and that those documents must then provided to the representative, the development ordered below is harmless, and the motion for additional time is moot.

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the file records allegedly sent from the Duke University Medical Center in April 2013, if available.  If the records are not found, after obtaining any required authorization, the RO/AMC must again contact the Duke University Medical Center, Division of Speech Pathology and Audiology, and request that they resend the records.  Duke University Medical Center must be specifically asked in writing to address whether the Veteran's audiology testing was conducted using the Maryland CNC Test (Word List). 

2.  Upon completion of the above requested development as well as any additional development deemed appropriate, and only after first providing counsel an opportunity to review and respond to any documents provided by Duke University Medical Center, the RO/AMC must readjudicate the remanded issues.  All applicable laws and regulations must be considered.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


